 

—

NO NO NO NY NWN ND. WN NY NO Ke HF HR HF Re = Re OO eee
oo I WN wn Bh WD HY KH CO OO FH DB nH BP WY NYO K& CO

So DA sI KH mH KR W LH

Case 2:18-cv-00991-MJP Document17 Filed 05/13/19 Page 1 of 2

District Judge Marsha J. Pechman

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DEEP OCEAN, LLC;

FENGLING WANG,
Plaintiffs,
V.
KATHY BARAN, et al,
Defendants.

CASE NO. 18-cv-00991-MJP

STIPULATION AND AGREED
ORDER FOR VOLUNTARY
DISMISSAL

Noted for Consideration on:
May 13, 2019

 

 

 

 

Plaintiffs and Defendants, through their counsel, hereby STIPULATE, AGREE, AND

JOINTLY REQUEST that this case be voluntarily dismissed without prejudice pursuant to Rule

41(a)(1)(A)(ii), with each party to bear their own fees and costs.

DATED this 13th day of May, 2019.

STIPULATION AND AGREED ORDER
FOR VOLUNTARY DISMISSAL
C18-991 MJP - 1

Respectfully submitted,

GIBBS HOUSTON PAUW

/s/ Robert Pauw

ROBERT PAUW, WSBA #13613
1000 Second Ave., Suite 1600
Seattle, WA 98104

Phone: 206-682-1080

Email: rpauw@ghp-law.net

Attorneys for Plaintiffs

GIBBS HOUSTON PAUW
1000 Second Ave., Suite 1600
Seattle, WA 998104
(206) 682-1080

 
oS CO NIT WD mM BP WY HN Re

bo bo No N bd ho ho nN No — _ — — — — — — — —

 

 

 

Case 2:18-cv-00991-MJP Document17 Filed 05/13/19 Page 2 of 2

BRIAN T. MORAN
United States Attorney

/s/ Michelle R. Lambert

MICHELLE R. LAMBERT, NYS #4666657
Assistant United States Attorney

United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271 .

Phone: 206-553-7970

Email: michelle.lambert@usdoj.gov
Attorneys for Defendants

|
ORDER
The parties having so stipulated, it is hereby ORDERED that this case shall be dismissed
without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)Gi), with each party to

bear their own fees and costs. The Clerk is directed to mail copies of this Order to all counsel of

 

 

record:
DATED this 13 day of 2019,
DISTRICT JUDGE MARSHA J. PECHMAN
UNITED STATES DISTRICT COURT
STIPULATION AND AGREED ORDER GIBBS HOUSTON PAUW
FOR VOLUNTARY DISMISSAL 1000 Second Ave., Suite 1600
C18-991 MJP -2 ‘ Seattle, WA 998104

(206) 682-1080

 

 
